            THE MARGOLIN & WEINREB LAW GROUP, LLP
                                         Attorneys at Law
                                     165 Eileen Way, Suite 101
                                     Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ.                                                         (516) 921-3838
CYNTHIA A. NIERER, ESQ.                                                     FAX (516) 921-3824
                                                                              www.nyfclaw.com


                                             April 28, 2021

Via ECF
Judge Brian M. Cogan
United States District Court—E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

Re: SD-1 LLC v. 469 BK LLC., et al., Civil Action No. 20-cv-96-BMC

Dear Judge Cogan,

         We are counsel to SD-1 LLC (“Plaintiff”) in the above-entitled case. Please accept this
letter in response to Your Honor’s Order entered on April 23, 2021, which directs Plaintiff to
further substantiate its claim of subject matter jurisdiction regarding Defendant 469 BK LLC’s
citizenship.

        469 BK LLC is a single-member limited liability company. Its sole member is Joseph
Kraus, who is a citizen of the State of New York for diversity purposes. Annexed hereto is a
Stipulation Consenting to a Final Judgment of Foreclosure and Sale, executed by Joseph Kraus
as the sole member of Defendant 469 BK LLC and further attesting to the fact that he is the only
member of 469 BK LLC and a citizen of the State of New York. We apologize for the delay in
submitting this documentation.

       Should the Court require additional information, kindly advise. We thank the Court for its
review of our submission and request that the Court look favorably thereon.

                                             Respectfully,


                                             /s/ Alan H. Weinreb
                                             Alan H. Weinreb, Esq.

Enclosure
